Title: Thomas Jefferson to Thomas T. Tucker, 12 May 1815
From: Jefferson, Thomas
To: Tucker, Thomas Tudor


          Dear Sir  Monticello May 12. 15.
          In compliance with the request of your letter of Apr. 28 I now acknolege the reciept of 8580. Dollars in treasury notes from the Commissioner of loans in Richmond; that I have also recieved mr Barnes’s acknolegement of his receipt at Washington of 4,860. Dollars in Treasury notes, & 10.D in other paper for which I had given him an order. I am not informed of mr Short’s reciept of the 10,500. Dollars for which he had an order, but I presume he has furnished it to you himself, and thus closed the paiment of the whole sum of 23,950 the amount of the appropriation for the purchase of my library. Accept the assurance of my great esteem & respect.
          Th: Jefferson
        